DETAILED ACTION
This action is responsive to the claims filed on July 30th, 2019. Claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it uses indefinite language such as "may include" and "may define" etc.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 states that the sealed system further comprises a FF evaporator downstream from the first restrictor path. However Claim 18, of which Claim 19 is dependent from, already states that the sealed system further comprises a FF evaporator downstream from the first restrictor path. It is unclear if Claim 19 is further adding another FF evaporator. For the sake of prosecution Claim 19 is interpreted as saying “The refrigerator appliance of claim 18, wherein the refrigerator appliance further comprises: a first fan directed at the FF evaporator to motivate a first airflow across the FF evaporator to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US10240851 hereinafter referred to as Kim) in view of Rafalovich et al. (US2009/0293508 hereinafter referred to as Rafalovich).

    PNG
    media_image1.png
    508
    387
    media_image1.png
    Greyscale

Figure A
With regards to Claim 1, Kim discloses a refrigerator appliance (Fig. 1) comprising: a cabinet (cabinet is interpreted as 10 and 20 Fig. 8) defining a fresh food (FF) chamber (10, Fig. 8) and a freezer (Fz) chamber (20, Fig. 8); a liner (Applicant discloses two liners 112 and 114 in Fig. 2 of the instant application. Examiner is interpreting the claimed liner to be 114, i.e. the liner disposed on the door. 33, Fig. 4 of Kim shows the icebox. The liner is interpreted as the area of the door identified on Fig. A 
With regards to Claim 1, Kim is silent towards the valve selectively directing refrigerant between a fluid-parallel first restrictor path and second restrictor path and that the Fz evaporator is downstream from the IB evaporator.
	Rafalovich teaches a refrigerator (Paragraph 26) with a FF evaporator (82, Fig. 5) an IB evaporator (24, Fig. 5. The ice maker is a coil that receives refrigerant to absorb heat and is therefore interpreted as an evaporator) and a FZ evaporator (76, Fig. 5) which is clearly downstream of the IB evaporator (Fig. 5). (Examiner notes that a person of ordinary skill in the art would understand that changing the order of the evaporators would not alter the desired effects of the refrigerator as the refrigeration circuit connecting each evaporator can change based on the size and configuration of each chamber within the compartment of the refrigerator. MPEP section 2144.VI.C states that rearrangement of parts is an obvious matter of design choice). Rafalovich also teaches a multi-path valve (63, Fig. 5) that selectively directs refrigerant along different paths so that the refrigerant can be directly sent to a specific evaporator (Figs. 5-7 show the different paths taken by the refrigerant through valve 63). Rafalovich states that the use of the flow changing valve allows for operating modes where the evaporators can be used independently (Paragraph 32). 
 A person of ordinary skill in the art would have found it obvious to modify the order of the IB evaporator and the FZ evaporator of Kim, by flipping them so that the FZ evaporator is downstream of the IB evaporator, as taught by Rafalovich as a mere design choice with the expectation of providing cooling air to each compartment while conforming to the physical configuration of the refrigerator cabinet. A person of ordinary skill in the art would have also found it obvious to modify the multipath valve of the of Kim by configuring the valve as a flow path changing valve, as taught by Rafalovich, so 

    PNG
    media_image2.png
    533
    651
    media_image2.png
    Greyscale

FIGURE B
With regards to Claim 3, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 1, wherein the IB evaporator (I/M evaporator, Fig. B) is downstream from the second restrictor path at a connection point (Interpreted as saying the evaporator is downstream of both the second restrictor path and the connection point) downstream from the FF evaporator (Fig B. IB evaporator is downstream of the second restrictor path. IB evaporator is also downstream of the FF evaporator at a connection point downstream).
	With regards to Claim 9, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 1, further comprising: a first fan (R_FAN, Fig. 11 of Kim) directed at the FF evaporator (R_EVA, Fig. 11 of Kim) to motivate a first airflow across the FF evaporator to the FF chamber (Fig. 8 of Kim, Fan 13 is the R_FAN. Arrows clearly show that the fan motivates air across the FF evaporator 11a to the FF chamber 10); and a second fan (I/M_FAN, Fig. 11 of Kim) directed at the IB evaporator to 
With regards to Claim 10, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 9, further comprising: a third fan (F_FAN, Fig. 11 of Kim) directed at the Fz evaporator to motivate a third airflow across the Fz evaporator to the Fz chamber (Fig. 8 of Kim shows fan 23, which is the F_FAN, clearly motivates air across FZ evaporator 22 to the Fz chamber 20).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Rafalovich as applied to claim 1 above, and further in view of Kim et al (US10082326, hereinafter referred to as Kim 2).
With regards to Claim 2, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 1, wherein the first expansion device (R_CAPILLARY, Fig. B) is a first capillary tube defining a restriction size to control refrigerant flow therethrough (A capillary tube is interpreted as inherently defining a restriction size which controls refrigerant flow therethrough), and wherein the second expansion device (F_CAPILLARY, Fig. B) is a second capillary tube defining a restriction size (A capillary tube is interpreted as inherently defining a restriction size which controls refrigerant flow therethrough). 
With regards to Claim 2, the combination of Kim and Rafalovich is silent towards the restriction size of the second expansion device being smaller than the restriction size of the first capillary tube.
	Kim 2 teaches that the inner diameter (interpreted as the restriction size) of a capillary tube affects the flowrate of refrigerant through the capillary (Paragraph 61). Paragraph 61 states that increasing the diameter increases flow rate and decreasing diameter decreases flowrate. Paragraph 69 and 71 states that having different sized capillary tubes and the ability to change the flowrate of refrigerant can enable additional operating modes such as power reducing operation as well as a quick temperature reduction mode. 
.
Claims 4  is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Rafalovich as applied to claim 1 above, and further in view of Kim 2 (US10082326).
With regards to Claims 4, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 1, but is silent towards the FF evaporator being downstream from the second restrictor path.
Kim 2 teaches that the inner diameter (interpreted as the restriction size) of a capillary tube affects the flowrate of refrigerant through the capillary (Paragraph 61). Paragraph 61 states that increasing the diameter increases flow rate and decreasing diameter decreases flowrate. Paragraph 69 and 71 states that having different sized capillary tubes provides the ability to change the flowrate of refrigerant through a specific evaporator and can enable additional operating modes such as power reducing operation as well as a quick temperature reduction mode.

    PNG
    media_image3.png
    533
    766
    media_image3.png
    Greyscale

FIGURE C
A person of ordinary skill in the art would have found it obvious to modify the multi path valve of the combination of Kim and Rafalovich by adding another parallel restriction path including a different sized capillary tube connecting the valve and the FF evaporator, as taught by Kim 2, so that the flow rate of refrigerant can be altered, enabling the refrigerator to quickly drop the FF compartment temperature when needed. This modification would result in three restriction paths stemming from the multi-path valve. After the modification the first restriction path is interpreted as the original first restriction path, and the newly added path is interpreted as the second restriction path and the F_CAPILLARY path is now the third restriction pathway. Therefore the FF evaporator and IB evaporator are both downstream of the first and second restriction path.
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Rafalovich as applied to claim 1 above, and further in view of Gu et al. (US9435577, hereinafter referred to as Gu).

Gu teaches a refrigerator appliance (1, Fig. 1) including a FF evaporator (8, Fig. 2) an IB evaporator (9, Fig. 2) and a Fz evaporator (10, Fig. 2). Gu teaches the use of valves (11 and 12, Fig. 2) to direct refrigerant along different parallel flow paths according to different cooling modes which include a chilled compartment cooling mode, a freezing point compartment cooling mode and a freezer compartment cooling mode (Paragraphs 14-17). Gu further teaches that it would be understood in the art that a single valve can be used to control the flow of refrigerant to each of the branches (Paragraph 11). Gu also teaches that there are capillary tubes at the inlet of each evaporator (Paragraph 8, interpreted as being restriction paths).
A person of ordinary skill would have found it obvious to modify the multi path valve of the combination of Kim and Rafalovich by adding a third parallel restriction path including a third capillary tube between the valve and the inlet of the freezer evaporator, as taught by Gu, so that the refrigeration appliance can directly cool each evaporator in direct cooling modes. A person of ordinary skill in the art would also be motivated to modify the multi path valve of the combination of Kim and Rafalovich by configuring the valve to be a single four-way multi path changing valve, as taught by Gu since it is recognized that a single valve is an equivalent substitute to the valves used by Gu. This would result in a first restriction path containing the R_CAPILLARY, a second restriction path containing the I/M_CAPILLARY and a third path containing the F_CAPILLARY.

    PNG
    media_image4.png
    529
    711
    media_image4.png
    Greyscale

FIGURE D

With regards to Claim 6, the combination of Kim, Rafalovich and Gu discloses the refrigerator appliance of claim 5, wherein the Fz evaporator (F_EVA, Fig. D) is downstream from the third restrictor path at a connection point downstream from the IB evaporator (Fig. D the third restrictor path, which includes F_CAPILLLARY leads to the inlet of the F_EVA, and therefore is connected downstream of the I/M_EVA).
With regards to Claim 8, the combination of Kim, Rafalovich and Gu discloses the refrigerator appliance of claim 5, wherein the IB evaporator (I/M_EVA, Fig. D) is downstream from the second restrictor path (interpreted as the path that includes the I/M_CAPILLARY. The names of the capillaries in Fig. D are only for descriptive purposes to illustrate where the restriction path leads) at a connection point (Interpreted as saying the evaporator is downstream of both the second restrictor path and the connection point) downstream from the FF evaporator (Fig. D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Rafalovich and Gu as applied to claim 5 above, and further in view of Kim 2 (US10082326).
With regards to Claim 7 the combination of Kim, Rafalovich and Gu discloses the refrigerator appliance of claim 5, but is silent towards the FF evaporator is downstream from the second restrictor path.
Kim 2 teaches that the inner diameter (interpreted as the restriction size) of a capillary tube affects the flowrate of refrigerant through the capillary (Paragraph 61). Paragraph 61 states that increasing the diameter increases flow rate and decreasing diameter decreases flowrate. Paragraph 69 and 71 states that having different sized capillary tubes provides the ability to change the flowrate of refrigerant through a specific evaporator and can enable additional operating modes such as power reducing operation as well as a quick temperature reduction mode.
A person of ordinary skill in the art would have found it obvious to modify the multi path valve of the combination of Kim, Rafalovich and Gu by adding another parallel restriction path including a different sized capillary tube connecting the valve and the FF evaporator, as taught by Kim 2, so that the flow rate of refrigerant can be altered, enabling the refrigerator to quickly drop the FF compartment temperature when needed. This modification would result in four restriction paths stemming from the multi-path valve. After the modification the first restriction path is interpreted as the original first restriction path which includes the R_CAPILLARY, the newly added path is interpreted as the second restriction path containing the R_CAPILLARY 2, the path containing the F_CAPILLARY is now the third restriction pathway and the path containing the I/M_CAPILLARY is the fourth path. Therefore the FF evaporator and IB evaporator are both downstream of the first and second restriction path and all other claim limitation from the claims which claim 7 depends from are still met.

    PNG
    media_image5.png
    529
    820
    media_image5.png
    Greyscale

FIGURE E
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US10240851) in view of Rafalovich (US2009/0293508).
With regards to Claim 11, Kim discloses a refrigerator appliance (Fig. 1) comprising: a cabinet (cabinet is interpreted as 10 and 20 Fig. 8) defining a fresh food (FF) chamber (10, Fig. 8) and a freezer (Fz) chamber (20, Fig. 8); a liner (Applicant discloses two liners 112 and 114 in Fig. 2 of the instant application. Examiner is interpreting the claimed liner to be 114, i.e. the liner disposed on the door. 33, Fig. 4 of Kim shows the icebox. The liner is interpreted as the area of the door identified on Fig. A) attached to the cabinet (The liner is disposed on door 30a which is attached to the cabinet. Therefore the liner is interpreted as attached to the cabinet), the liner defining an icebox (IB) compartment (33, Fig. 8 and the Liner define the ice box); and a sealed system (Fig. 11 shows the components of the system, sealed is interpreted as being sealed away from the storage portions of the cabinet. Fig. 8 shows components are sealed away from the compartment areas 10 and 20) mounted to the cabinet (11a , 22 and 11b are interpreted as mounted to the cabinets in Fig. 8) to selectively cool (selectively cooling is 
With regards to Claim 11 Kim is silent towards the valve selectively directing refrigerant and the Fz evaporator being downstream from the IB evaporator.
Rafalovich teaches a refrigerator (Paragraph 26) with a FF evaporator (82, Fig. 5) an IB evaporator (24, Fig. 5. The ice maker is a coil that receives refrigerant to absorb heat and is therefore interpreted as an evaporator) and a FZ evaporator (76, Fig. 5) which is clearly downstream of the IB evaporator (Fig. 5). (Examiner notes that a person of ordinary skill in the art would understand that 
 A person of ordinary skill in the art would have found it obvious to modify the order of the IB evaporator and the FZ evaporator of Kim, by flipping them so that the FZ evaporator is downstream of the IB evaporator, as taught by Rafalovich as a mere design choice with the expectation of providing cooling air to each compartment while conforming to the physical configuration of the refrigerator cabinet.	 A person of ordinary skill in the art would have also found it obvious to modify the multi path valve of the combination of Kim and Rafalovich by configuring the valve as a flow path changing valve, as taught by Rafalovich so that the refrigerant can be selectively sent to a desired evaporator so that they can operate independently when any of the evaporators is not needed. 
With regards to Claim 13, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 11, wherein the sealed system further comprises a FF evaporator (R_EVA, Fig. 11 of Kim) downstream from the first restrictor path (Fig. 11 of Kim. First path is the path including R_CAPILLARY), wherein the IB evaporator (I/M_EVA, Fig. 11 of Kim) is downstream from the second restrictor path (second path is the one containing the F_CAPILLARY in Fig. B) at a connection point downstream from the FF evaporator (Fig. B, IB evaporator is also downstream of the FF evaporator at a connection point downstream).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Rafalovich as applied to claim 11 above, and further in view of Kim 2 (US 10082326).
With regards to Claim 12, the combination of Kim and Rafalovich discloses the refrigerator appliance of claim 11, wherein the first expansion device (R_CAPILLARY, Fig. B) is a first capillary tube defining a restriction size to control refrigerant flow therethrough (a capillary tube is interpreted as inherently defining a restriction size to control refrigerant flow therethrough), and wherein the second expansion device is a second capillary tube (a capillary tube is interpreted as inherently defining a restriction size to control refrigerant flow therethrough) defining a restriction size (a capillary tube is interpreted as inherently defining a restriction size to control refrigerant flow therethrough).
With regards to Claim 12, the combination of Kim and Rafalovich is silent towards the second capillary tube having a smaller restriction size than the restriction size of the first capillary tube.
Kim 2 teaches that the inner diameter (interpreted as the restriction size) of a capillary tube affects the flowrate of refrigerant through the capillary (Paragraph 61). Paragraph 61 states that increasing the diameter increases flow rate and decreasing diameter decreases flowrate. Paragraph 69 and 71 states that having different sized capillary tubes and the ability to change the flowrate of refrigerant can enable additional operating modes such as power reducing operation as well as a quick temperature reduction mode. 
A person of ordinary skill in the art would have found it obvious to try modifying the first and second capillary tubes of the combination of Kim and Rafalovich, by setting the second capillary tube to have a smaller inner diameter than the first capillary tube, as taught by Kim 2 to provide the correct flowrate of refrigerant to the corresponding evaporator under different operating modes. Furthermore a person of ordinary skill in the art would understand that each evaporator has a different size and a different cooling volume. Therefore each would have a different refrigerant demand, requiring the use of different sized capillary tube to adjust the necessary flow. A person of ordinary skill in the art would .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Rafalovich as applied to claim 11 above, and further in view of Kim 2 (US 10082326).
With regards to Claims 14, the combination of Kim and Rafalovich discloses the refrigerator appliance of claims 11, wherein the sealed system further comprises a FF evaporator (R_EVA, Fig. 11 of Kim), but is silent towards the FF evaporator being downstream from the second restrictor path.
Kim 2 teaches that the inner diameter (interpreted as the restriction size) of a capillary tube affects the flowrate of refrigerant through the capillary (Paragraph 61). Paragraph 61 states that increasing the diameter increases flow rate and decreasing diameter decreases flowrate. Paragraph 69 and 71 states that having different sized capillary tubes provides the ability to change the flowrate of refrigerant through a specific evaporator can enable additional operating modes such as power reducing operation as well as a quick temperature reduction mode.
A person of ordinary skill in the art would have found it obvious to modify the multi path valve of the combination of Kim and Rafalovich by adding another parallel restriction path including a different sized capillary tube connecting the valve and the FF evaporator, as taught by Kim 2, so that the flow rate of refrigerant can be altered, enabling the refrigerator to quickly drop the FF compartment temperature when needed. After the modification the first restriction path is interpreted as the original first restriction path, and the newly added path is interpreted as the second restriction path and the F_CAPILLARY path is now the third restriction pathway. Therefore the FF evaporator and IB evaporator are both downstream of the first and second restriction path.
Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim and Rafalovich as applied to claim 11 above, and further in view of  Gu (US9435577).

Gu teaches a refrigerator appliance (1, Fig. 1) including a FF evaporator (8, Fig. 2) an IB evaporator (9, Fig. 2) and a Fz evaporator (10, Fig. 2). Gu teaches the use of valves (11 and 12, Fig. 2) to direct refrigerant along different parallel flow paths according to different cooling modes which include a chilled compartment cooling mode, a freezing point compartment cooling mode and a freezer compartment cooling mode (Paragraphs 14-17). Gu further teaches that it would be understood in the art that a single valve can be used to control the flow of refrigerant to each of the branches (Paragraph 11). Gu also teaches that there are capillary tubes at the inlet of each evaporator (Paragraph 8, interpreted as being restriction paths).
A person of ordinary skill would have found it obvious to modify the multi path valve of the combination of Kim and Rafalovich by adding a third parallel restriction path including a third capillary tube between the valve and the inlet of the freezer evaporator, as taught by Gu, so that the refrigeration appliance can directly cool each evaporator in direct cooling modes. A person of ordinary skill in the art would also be motivated to modify the multi path valve of the combination of Kim and Rafalovich by configuring the valve to be a single four-way multi path changing valve, as taught by Gu since it is recognized that a single valve is an equivalent substitute to the two valves used by Gu. This would result in a first restriction path containing the R_CAPILLARY, a second restriction path containing the I/M_CAPILLARY and a third path containing the F_CAPILLARY.
With regards to Claim 16, the combination of Kim, Rafalovich and Gu discloses the refrigerator appliance of claim 15, wherein the Fz evaporator (F_EVA, Fig. D) is downstream from the third restrictor path at a connection point downstream from the IB evaporator (The third path is the path containing the F_CAPILLARY, Fig. D which connects downstream of the IB evaporator).

With regards to Claim 19, the combination of Kim, Rafalovich and Gu discloses the refrigerator appliance of claim 18, wherein the FF evaporator (R_EVA, Fig. 11 of Kim) is downstream from the first restrictor path (Fig. 11 of Kim. First path is the path including R_CAPILLARY), and wherein the refrigerator appliance further comprises: a first fan (R_FAN, Fig. 11 of Kim) directed at the FF evaporator (R_EVA, Fig. 11 of Kim) to motivate a first airflow across the FF evaporator to the FF chamber (Fig. 8 of Kim, Fan 13 is the R_FAN. Arrows clearly show that the fan motivates air across the FF evaporator 11a to the FF chamber 10); and a second fan (I/M_FAN, Fig. 11 of Kim) directed at the IB evaporator to motivate a second airflow across the IB evaporator to the IB compartment (Fig. 8 of Kim, the second fan is fan 18 which clearly motivates air across IB evaporator 11b to the IB compartment 33).
With regards to Claim 20, the combination of Kim, Rafalovich and Gu discloses the refrigerator appliance of claim 19, further comprising: a third fan (F_FAN, Fig. 11 of Kim) directed at the Fz evaporator to motivate a third airflow across the Fz evaporator to the Fz chamber (Fig. 8 of Kim shows fan 23, which is the F_FAN, clearly motivates air across FZ evaporator 22 to the Fz chamber 20).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Rafalovich and Gu as applied to claim 15 above, and further in view of Kim 2 (US10082326).

However combination of Kim, Rafalovich and Gu is silent towards the FF evaporator being downstream from the second restrictor path.
Kim 2 teaches that the inner diameter (interpreted as the restriction size) of a capillary tube affects the flowrate of refrigerant through the capillary (Paragraph 61). Paragraph 61 states that increasing the diameter increases flow rate and decreasing diameter decreases flowrate. Paragraph 69 and 71 states that having different sized capillary tubes provides the ability to change the flowrate of refrigerant through a specific evaporator and can enable additional operating modes such as power reducing operation as well as a quick temperature reduction mode.
A person of ordinary skill in the art would have found it obvious to modify the multi path valve of the combination of Kim, Rafalovich and Gu by adding another parallel restriction path including a different sized capillary tube connecting the valve and the FF evaporator, as taught by Kim 2, so that the flow rate of refrigerant can be altered, enabling the refrigerator to quickly drop the FF compartment temperature when needed. This modification would result in four restriction paths stemming from the multi-path valve. After the modification the first restriction path is interpreted as the original first restriction path is the path which includes the R_CAPILLARY, the newly added path is interpreted as the second restriction path containing the R_CAPILLARY 2, the path containing the F_CAPILLARY is now the third restriction pathway and the path containing the I/M_CAPILLARY is the fourth path. Therefore the FF evaporator and IB evaporator are both downstream of the first and second restriction path and all other claim limitation from the claims which claim 17 depends from are still met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763